Order entered June 3, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00144-CV

                             JAMES G. JABLONSKI, Appellant

                                               V.

                            ANGELA L. JABLONSKI, Appellee

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-10-12362

                                           ORDER
       Before the Court is appellee’s January 13, 2013 motion to dismiss for failure to comply,

in which appellee asks this Court to dismiss this appeal because appellant’s amended brief failed

to comply with the Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c). The Court

DENIES the motion.


                                                     /s/   MARY MURPHY
                                                           JUSTICE